DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Status of the Application
Claims 21-52 and 55-57 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/09/2020 are acknowledged.  Claims 35-52 remain withdrawn, as being drawn to an unelected invention or specie. Claims 21, 22, and 56 are amended and claims 53 and 54 are cancelled. Claims under consideration in the instant office action are claims 21-34 and 55-57.
 Applicants' arguments, filed 11/09/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-34 and 56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sano (US 2015/0296771
Sano is drawn towards oil-based pesticidal suspensions comprising an organic silicone type surfactant (see abstract).  Sano teaches such compositions can comprise isofetamid, and teaches polyoxyethylene methyl polysiloxane as an exemplary nonionic silicone surfactant (paragraphs 0003, 0012, 0091).  Sano teaches a concentration of the active ingredient can be 60 ppm for foliage treatment (paragraph 0114).  Sano teaches flonicamid in an amount of 1% to 50% by weight of the composition, and as a consequence it would follow that similar actives would be formulated in a similar amount (paragraph 0092).  Sano teaches the silicone surfactant present in an amount of 0.1% to 50% by weight of the composition (paragraph 0092).  Such amounts would result in a ratio of 1:50 to 500:1 of the active to the surfactant.
Therefore, the reference is deemed to anticipate the instant claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-34 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Piqueras (Effectiveness of isofetamid, a new succinate dehydrogenase inhibitor fungicide, in the control of grapevine gray mold, Cien. Inv. Agr., 2013, 41(3), pp. 365-374) in view of Sano (US 2015/0296771) and Singh (Adjuvants Enhance Weed Control Efficacy of Foliar Applied Diuron 1, Weed Technology, 2002, 16(1), pp. 74-78).
Rejection
Piqueras teaches the use of isofetamid in the control of grapevine gray mold, a plant disease (see abstract)(e.g. applying to plants).  Piqueras teaches isofetamid as a highly effective fungicide against B. cinerea (see abstract).
Piqueras does not teach a silicone surfactant such as polyalkylene oxide-modified heptamethyltrisiloxane.
Sano is drawn towards oil-based pesticidal suspensions comprising an organic silicone type surfactant (see abstract).  Sano teaches such compositions can comprise isofetamid, and teaches polyoxyethylene methyl polysiloxane as an exemplary nonionic silicone surfactant (paragraphs 0003, 
Singh is drawn towards the effects of adjuvants in herbicidal solutions (see abstract).  Singh teaches Polyalkyleneoxide modified heptamethyltrisiloxane as an adjuvant tested, which reduced surface tension and contact angle of spray solutions (see abstract; Table 1).
It would have been obvious to one of ordinary skill in the art to combine a silicone surfactant such as polyalkylene oxide-modified heptamethyltrisiloxane with isofetamid, as suggested by Sano and Singh, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since silicone surfactants provide low toxicity and high surfactant potency as taught by Sano (paragraph 0003), and polyalkylene oxide-modified heptamethyltrisiloxane reduces surface tension and contact angle of pesticidal solutions as taught by Singh, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the weight ratio of the component (a) to the component (b) is from 1:500 to 50:1, Sano teaches flonicamid in an amount of 1% to 50% by weight of the composition, and as a consequence it would follow that similar actives would be formulated in a similar amount (paragraph 0092).  Sano teaches the silicone surfactant present in an amount of 0.1% to 50% by weight of the composition (paragraph 0092).  Such amounts would result in a ratio of 1:50 to 500:1 of the active to the surfactant.  Even though the range for the weight ratios as taught by Sano is not the same as the claimed weight ratios, Sano does teach an overlapping range of weight ratios, and it has been held that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the weight ratio of isofetamid and the silicone surfactant in order to increase the potency of the formulation.
Response to Arguments
	Applicant argues that the claimed invention has demonstrated unexpected results based on the Affidavit, filed 11/09/2020.  The Examiner respectfully disagrees since although the Affidavit, filed 11/09/2020, does demonstrate unexpected synergy between isofetamide and Silwet L-77 at a ratio of between 1:500 to 50:1, such results are not commensurate in scope with the claims, specifically in the scope of plant diseases and the scope of component (b).

Conclusion
Claims 21-34 and 53-57 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629